FILED
                            NOT FOR PUBLICATION
                                                                           AUG 25 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ANA ARACELY LIZAMA RIVAS,                        No.   13-72713

              Petitioner,                        Agency No. A099-725-664

 v.
                                                 ORDER*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 8, 2016
                              Pasadena, California

Before: KOZINSKI, GOULD, and HURWITZ, Circuit Judges.

      The parties jointly moved to remand to the Board of Immigration Appeals

(BIA) for administrative closure. The Joint Motion to Remand is GRANTED, and

petitioner’s removal is stayed pending a decision by the BIA.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.